DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0127412 (hereinafter Amizur) in view of US 2015/0179166 (hereinafter Nagao) and US10,142,862 (hereinafter Ben-Haim).
Regarding claims 1, 7 and 12, Amizur teaches a Wireless Fidelity (Wi-Fi) ranging method/device, comprising: sending, by a target node, a ranging request frame to a reference node (FIG. 6, 632; [0222]: details FTM request sent by Initiator to responder), wherein the ranging request frame comprises indication information used to instruct the reference node to send a first null data packet (NDP) ([0165]: details FTM component 157 may control, cause and/or trigger device 140 to transmit NDP 164 to device 102 in response to FTM request 132), and wherein the first NDP does not comprise data (FIG. 3; [0009][0131]: details null data packets / Non-Data-Packets (NDPs) by plain meaning comprise no data); receiving, by the target node, the first NDP sent by the reference node and recording a first NDP receiving time of receiving the first NDP (FIG. 6, 664: details Initiator receives NDP at t4=ToA(NDP)); sending, by the target node, a second NDP to the reference node and recording a second NDP sending time of sending the second NDP (FIG. 6, 634: details Initiator sending a NDP at t1=ToD(NDP)); wherein the ranging response frame comprises a first NDP sending time at which the reference node sends the first NDP and a second NDP receiving time at which the reference node receives the second NDP (FIG. 6, 662; [0232]: details Initiator receives FTM Response; FTM response include information corresponding to t3 and t2); and calculating, by the target node, a distance between the target node and the reference node based on the first NDP receiving time, the second NDP sending time, the first NDP sending time, and the (FIG. 7, 712; [0258]: details determining the range between the first and second wireless stations may include determining the range based at least on the Time of Departure (ToD) of the first NDP, the Time of Arrival (ToA) of the second NDP, a ToD of the second NDP, and a ToA of the first NDP).  
Amizur does not explicitly teach wherein the ranging request frame indicates a number of times that the following steps are to be cyclically performed, cyclically performing the following steps the indicated number of times: in response to receiving the first NDP sent by the reference node, sending, by the target node, a second NDP to the reference node and recording a second NDP sending time of sending the second NDP; receiving, by the target node and in response to each of the sending the second NDP to the reference node and recording the second NDP sending time of the sending the second NDP, a ranging response frame sent by the reference node.
However, Nagao teaches wherein the ranging request frame indicates a number of times that the following steps are to be cyclically performed, cyclically performing the following steps the indicated number of times ([0128][0203]: details until the frame number f becomes zero, the operations from the 12-th line to the 20-th line are performed in a repeated manner).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amizur to incorporate the teachings of Nagao and include wherein the frame indicates a number of times that the following steps are to be cyclically performed, cyclically performing the following steps the indicated number of times of Nagao with ranging request frame Amizur. Doing so 
Moreover, Ben-Haim teaches in response to receiving the first NDP sent by the reference node, sending, by the target node, a second NDP to the reference node and recording a second NDP sending time of sending the second NDP (FIG. 4D; col. 10, line 41 to col. 11, line 14: details NDP 1A/2A; at time t.sub.3’, the responder may send an NDP 2B, which the initiator may receive at time 4.sub.4’; determine amount of time elapsed and combined time of flight for NDPs 1A/1B/2A/2B); receiving, by the target node and in response to each of the sending the second NDP to the reference node and recording the second NDP sending time of the sending the second NDP, a ranging response frame sent by the reference node (FIG. 4D; col. 10, line 41 to col. 11, line 14: details the initiator may receive at time t.sub.4’ NDPs 1A/1B/2A/2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amizur to incorporate the teachings of Ben-Haim and include in response to receiving the first NDP sent by the reference node, sending, by the target node, a second NDP to the reference node and recording a second NDP sending time of sending the second NDP; receiving, by the target node and in response to each of the sending the second NDP to the reference node and recording the second NDP sending time of the sending the second NDP, a ranging response frame sent by the reference node of Ben-Haim with Amizur. Doing so would provide the advantage and capability of an improved wireless network location technique (Ben-Haim, at col. 2, ll. 7-8]).

Claims 2-4, 8-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Amizur in view of Magao and Ben-Haim, further in view of US 2015/0168536 (hereinafter Banin).
Regarding claims 2, 8 and 13, Amizur does not explicitly teach, wherein the receiving, by the target node, the first NDP sent by the reference node and recording a first NDP receiving time of receiving the first NDP, and sending a second NDP to the reference node and recording a second NDP sending time of sending the second NDP comprises: performing, by the target node at least twice, the steps of the receiving the first NDP sent by the reference node and recording a first NDP receiving time of receiving the first NDP, and sending a second NDP to the reference node and recording a second NDP sending time of sending the second NDP.  
Banin teaches performing, by the target node at least twice (FIG. 6; [0057]-[0060]: details responding station receiving frames at times K and K+1, as twice), the steps of the receiving the first NDP sent by the reference node and recording a first NDP receiving time of receiving the first NDP (FIG. 6; [0057]-[0060]: details receiving action frame MK from initiating station and recording t’2K), and sending a second NDP to the reference node and recording a second NDP sending time of sending the second NDP (FIG. 6; [0057]-[0060]: details receiving action frame MK+1 from initiating station and recording t’2K+1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amizur to incorporate the teachings of Banin and include performing, by the target node at least twice, the steps 

Regarding claims 3, 9 and 14, Amizur teaches, wherein the receiving, by the target node, a ranging response frame sent by the reference node comprises: each time in response to sending the second NDP to the reference node and recording the second NDP sending time of sending the second NDP (FIG. 6, 624, 662: details NDP is sent and t1 is recorded), receiving, by the target node, the ranging response frame sent by the reference node (FIG. 6, 624, 662: details FTM response sent by responder is received by the Initiator). 

Regarding claims 4 and 15, Amizur does not explicitly teach, wherein the calculating, by the target node, a distance between the target node and the reference node based on the first NDP receiving time, the second NDP sending time, the first NDP sending time, and the second NDP receiving time comprises: when there are a plurality of first NDP receiving times, a plurality of second NDP sending times, a plurality of first NDP sending times, and a plurality of second NDP receiving times, calculating an average value of the first NDP receiving times, an average value of the second NDP sending times, an average value of the first NDP sending times, and an average value of the second NDP receiving times; and calculating the distance between the target 
Banin teaches when there are a plurality of first NDP receiving times, a plurality of second NDP sending times, a plurality of first NDP sending times, and a plurality of second NDP receiving times (FIG. 6; [0057]-[0060][0066][0080]: details t1K, t’2K, t3K, t’4K, t1K+1, t’2K+1, t3K+1, t’4K+1), calculating an average value of the first NDP receiving times, an average value of the second NDP sending times, an average value of the first NDP sending times, and an average value of the second NDP receiving times ([0054][0058][0060][0066][0080]: details equations ToFK and ToFK-1 both calculations describe taking two sets of the 4 times and diving by 2, as taking the times and calculating their average values); and calculating the distance between the target node and the reference node based on the average value of the first NDP receiving time, the average value of the second NDP sending time, the average value of the first NDP sending time, and the average value of the second NDP receiving time ([0054][0061][0066][0080]: details ToF distance measurement using the ToF equations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amizur to incorporate the teachings of Banin and include when there are a plurality of first NDP receiving times, a plurality of second NDP sending times, a plurality of first NDP sending times, and a plurality of second NDP receiving times, calculating an average value of the first NDP receiving times, an average value of the second NDP sending times, an average value .

Claims 5, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Amizur in view of Nagao, Ben-Haim and Banin, further in view of US 2015/0094103 (hereinafter Wang).
Regarding claims 5, 10 and 16, Amizur does not explicitly teach, wherein a physical layer frame header or a Media Access Control layer frame header of the ranging request frame comprises information used to indicate a quantity of times that the reference node performs the steps of sending the first NDP to the target node and recording the first NDP sending time of sending the first NDP, and receiving the second NDP sent by the target node and recording the second NDP receiving time of receiving the second NDP.
Wang teaches a physical layer frame header or a Media Access Control layer frame header of the ranging request frame comprises information used to indicate a quantity of times that the reference node performs the steps (FIG. 8D; [0106]: detail frames including length field is number of responding AP which is for 1 AP (n=1) and the responding AP performs the steps once, as the number indicates quantity of times the steps are performed by the reference node) of sending the first NDP to the target node and recording the first NDP sending time of sending the first NDP, and receiving the second NDP sent by the target node and recording the second NDP receiving time of receiving the second NDP (FIG. 9A: detail sending and receiving request, response, beacons and NDPs, as the first and second NDP, and t1_m, t2_m… t1_(m+1), etc., as recording NDP times).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amizur to incorporate the teachings of Wang and include a physical layer frame header or a Media Access Control layer frame header of the ranging request frame comprises information used to indicate a quantity of times that the reference node performs the steps of sending the first NDP to the target node and recording the first NDP sending time of sending the first NDP, and receiving the second NDP sent by the target node and recording the second NDP receiving time of receiving the second NDP of Wang with the FTM protocol of Amizur. Doing so would provide the advantage and capability of determine location in efficient and accurate ways (Wang, at paragraph [0008]).

Claims 6, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Amizur in view of Ben-Haim, further in view of US 2015/0341750 (hereinafter Hayes).
Regarding claims 6, 11 and 17, Amizur does not explicitly teach, wherein a physical layer frame header or a Media Access Control layer frame header of the 
Hayes teaches a physical layer frame header or a Media Access Control layer frame header of the ranging request frame comprises information used to instruct the reference node to send the first NDP (FIG. 8: detail Device Location ID is used for execute FTM protocol).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amizur to incorporate the teachings of Hayes and include performing, by the target node at least twice, the steps of the receiving the first NDP sent by the reference node and recording a first NDP receiving time of receiving the first NDP, and sending a second NDP to the reference node and recording a second NDP sending time of sending the second NDP of Hayes with the FTM protocol of Amizur. Doing so would provide the advantage and capability of effectively determining when the second device and third device are not located separately from each other (Hayes, at paragraph [0008]).


Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/J.K./Patent Examiner, Art Unit 2415      

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415